Citation Nr: 1430398	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-44 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for melasma. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from February 1986 to June 1986, and from June 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

The Veteran stated in November 2010 correspondence that she did not want a Board hearing.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's melasma has been manifested by pigmentation changes on the face which cover less than 20 percent of the entire body and less than 20 percent of the exposed areas, and it has not required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for melasma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7829 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2009.

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for melasma.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, photographs, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the skin

The Veteran's skin disability is evaluated as 10 percent disabling under DC 7899 7815.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular. 38 C.F.R. § 4.27.  As her specific skin disability of melasma is not in the rating schedule, it has been rated as analogous to bullous disorders (DC 7815).  
A 30 percent rating, is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is assigned where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's service-connected melasma is evaluated as 10 percent disabling effective from August 2009 under DC 7899 7815.  Melasma is melanosis (excessive pigmentation of part of the body owing to a disturbance in melanin pigmentation) with sharply demarcated brown macules, usually symmetrically on the face or neck, seen most often during pregnancy, at menopause, and in those taking oral contraception, and occasionally in other women or in men.  It affects persons with light brown skin much more often than those with light skin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).
 
An April 2009 STR reflects that the Veteran had two polygonal patches on the face.  The melasma was on both cheeks.  The Veteran reported that it had developed rapidly, "comes and goes" and is improved during the winter.  There was no painful lesion.  Upon examination, there was no oozing, crusts, desquamation, exfoliation, scales, excoriation, or cellulitis seen.  The Veteran was advised to use sunscreen, and hydroquinone cream.  

A June 2009 STR reflects that the Veteran still had skin color and pigmentation.  She reported that she had not used a lightening cream because she had not received it. 

2010 VA clinical records reflect that the Veteran was prescribed hydrocortisone (one percent) cream to apply at bedtime, hydroquinone (four percent) to apply twice a day to lighten the dark patches of the skin, and Tretinoin (.025 percent).

A September 2009 VA examination report reflects that the Veteran had used a topical skin cream (Tri-Luma) which was partially helpful but that the pigmentation was still present.  The Veteran had no symptoms other than the pigmentation.  There was no itching, irritation, systemic symptoms, or malignancy.  She had no other rash on any other part of the body.  Upon examination, the Veteran had hyperpigmentation in the checks, nose, and part of the forehead.  The overall exposed skin area was noted to be approximately 15 percent.  The overall total body skin area was noted to be approximately 3 percent.  There was no functional impairment due to the condition.  The Board notes that the Veteran has stated that her skin disability is better in winter months.  The September 2009 examination was at the end of summer; thus, it would have been when the Veteran's condition was in its more severe, or worse, state. 

In a March 2010 notice of disagreement, the Veteran stated that her condition will never go away.  

An October 2010 note on a prescription note form from the office of Dr. J. Strauch reflects that the Veteran has melasma on approximately 10 percent of her face.  She was to avoid the sun as much as possible.  

The Board has reviewed the photographs and finds that they do not indicate an affected area larger in size, or greater in severity, than that noted in the clinical records.  The Veteran would be entitled to a higher rating under DC 7815 if she had at least 20 percent of her exposed areas affected, or was on systemic therapy such as corticosteroids or other immune-suppressive drugs required for total duration of six weeks or more, but not constantly, during the past 12 month period.  The evidence, as noted above, is against a finding that the Veteran had at least 20 percent of her exposed areas affected, or was on systemic therapy.  While the Veteran uses daily medication, it is in the form of a topical cream, not systemic therapy such as a corticosteroid or immunosuppressive.  Thus, a higher rating under DC 7815 is not warranted.   

The Board has considered the other diagnostic codes for the skin but finds that they do not afford the Veteran a higher evaluation.  Other codes provide evaluations higher than 10 percent when at least 40 percent of the face and neck is involved (DCs 7828, 7829), when at least 20 percent of the body or exposed area is involved (DCs 7806, 7816, 7821, 7822), or when there are recurrent debilitating episodes at least four times during the past 12 months and when a certain type of therapy (e.g. systemic, immunosuppressive, intensive light) and frequency of such is required (DCs 7822, 7824, 7825, 7826,7827).  As the evidence is against a finding that the Veteran's melasma affects 40 percent of the face and neck, 20 percent of the body or exposed area, or necessitates the required therapy, a higher evaluation under the above noted codes is not warranted.

The Veteran is also not entitled to a higher evaluation under DC 7800 (burns, scars, or other disfigurement of the head, face, and neck) because she does not have visible or palpable tissue loss, and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement as defined in Note (1) of DC 7800.  The Veteran is not entitled to a higher evaluation under DC 7801 because she does not have five or more unstable or painful scars. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

Extra-schedular consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  Melasma is excessive pigmentation manifested by brown macules, usually on the face or neck; such are the symptoms which are manifested in the Veteran.  Thus, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  

The Board acknowledges that an April 2010 VA mental health consult record reflects that the Veteran had "low self-esteem (unhappy with her appearance and skin)."  The Veteran's low self-esteem due to her skin is not a symptom of melasma.  While low self-esteem may possibly be secondary to melasma, it is not an actual symptom of melasma.  A symptom is a sign or indication of a disease.  (In addition, the Board notes that the Veteran is service-connected for an acquired psychiatric disability, thus, limitations due to low self-esteem would be considered in that rating.)  The Board has also considered that the Veteran is to avoid sun exposure due to her melasma; however, this is not a symptom of the disability.  The Board also notes that even assuming that the first prong of Thun has been met, the second prong has not been met.  The evidence does not reflect marked interference with employment or hospitalization due to melasma.  The evidence reflects no functional limitation due to her melasma.  Thus, the second prong of Thun and 38 C.F.R. § 3.321(b) has not been met.  Based on the foregoing, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's melasma causes no symptom other than pigmentation changes; it causes no functional impairment.  (See September 2009 VA examination report.)  The Board finds that a claim for TDIU due to service-connected melasma has not been explicability or reasonably raised by the record.  


ORDER

Entitlement to an initial rating in excess of 10 percent for melasma is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


